Dissenting Opinion by
Judge Williams, Jr. :
I respectfully dissent.
Sections 410 and 412 of the Ethics Law1 are cloaked with the presumption of constitutionality. These “good-cause” provisions — absent judicial invalidation or legislative repeal- — permit and justify claimants’ candidacies. By concluding simply that the Ethics Law does not provide good cause, the majority fails to first adjudicate the constitutionality of Sections 410 and *268412. The majority’s invocation of Wajert v. State Ethics Commission, 491 Pa. 255, 420 A.2d 439 (1980) and Kremer v. State Ethics Commission, Pa. , 469 A.2d 593 (1983), which held unconstitutional Ethics Law provisions other than the “good-cause” sections, is insufficient. Judicial respect for the legislature, a co-equal governmental branch, mandates resolution of the constitutional question; and, an express determination that Sections 410 and 412 “clearly, palpably, and plainly violate the constitution”2 is necessary before statutory “good-cause” is negated. No such express holding was rendered here; accordingly, the “good-cause” provisions remain the law in the Commonwealth.
Nor does Novalski v. Barbieri, 487 Pa. 589, 410 A.2d 768 (1980) “implicitly” control this case. By a sparse, seven word order that read “Petition Denied. Stay previously granted is vacated”, our Supreme Court denied a writ of prohibition sought by traffic court employes to prevent their removal from active employment status while seeking elective office.
In a prescient dissent, Justice (now Chief Justice) Nix chastised the majority for entering a naked, unexplained, “jurisprudentially unsound” and “ambiguous order” which failed to resolve (1) whether a writ of prohibition can restrain a court’s administrative rather than judicial power; and (2) whether Sections 410 and 412 were constitutional. Given the absence of an explanatory opinion setting forth the specific rationale for the denial of the writ of prohibition, the majority’s reliance on Novalslci is perplexing and misguided. Without benefit of a reasoned opinion it is impossible to ascertain the grounds on which the writ of prohibition was refused. Consequently, Novalslci *269does not eliminate statutory “good-cause” for awarding unemployment benefits.
In addition to the statutory permission and protection provided by the Ethics Law, seeking political office is a form of political expression and association protected by the First and Fourteenth Amendments of the United States Constitution as a fundamental interest. Commonwealth ex rel. Specter v. Moak, 452 Pa. 482, 307 A.2d 884 (1973). The majority disposes of claimants’ constitutional argument upon concluding properly that the “no-politics” rule validly serves compelling governmental interests. See In Re: Prohibition of Political Activities, 473 Pa. 554, 375 A.2d 1257 (1977) (per curiam). This initiates rather than terminates the inquiry, however, for
the issue is not whether the employer had the right to discharge for the questioned conduct of the employee, but rather whether the State is justified in reinforcing that decision by denying benefits . . . for the complained of conduct. (Footnotes omitted.)
Frumento v. Unemployment Compensation Board of Review, 466 Pa. 81, 86, 351 A.2d 631, 634 (1976).
The issue, therefore, is not whether the “no-politics” rule is constitutional, but whether the denial of unemployment benefits to claimants who, when compelled to choose between employment and candidacy, pursued elective office, impermissibly restrained their exercise of First Amendment rights of political expression and association. In G.C. Murphy Company v. Unemployment Compensation Board of Review, 80 Pa. Commonwealth Ct. 464, 471 A.2d 1295 (1984), a claimant had good cause for quitting rather than relinquishing a right of action against her private employer for personal injury sustained during a strike. The Court stated:
*270Denying unemployment benefits to claimant because she voluntarily left employment in order to exercise her constitutional right to judicial remedy would clearly constitute ... an impermissible restraint. Claimant would be forced to choose between her “day in court” and her job, with the result of selecting the former being the state-denial of benefits. Such a state-coerced choice would unduly burden claimant in the exercise of her constitutional right of access to the courts.
Id. at 470, 471 A.2d at 1298. See also Wright v. Unemployment Compensation Board of Review, 45 Pa. Commonwealth Ct. 117, 404 A.2d 792 (1979) (denial of unemployment benefits to claimant who publicly criticized his executive branch employer and was dismissed improperly abridged free speech guarantee).
After having employed a constitutional “chill” analysis in unemployment compensation cases involving a private employer (G.C. Murphy Co.) and an executive branch public employer (Wright), the Court fails here to inquire whether the denial of unemployment benefits to judicial branch employes pursuing elective office impermissibly burdens their fundamental rights of political expression and association. Based on the principle of stare decisis I firmly believe that it does. If court employes are not to be specially shorn of constitutional protection this Court must examine the chilling effect benefit denial would have on claimants’ First Amendment rights.
Accordingly, since claimants ’ pursuit of elective office is statutorily authorized, and the denial of unemployment compensation would unduly burden their exercise of First Amendment rig’hts, I believe that claimants had good cause for their conduct and are therefore entitled to unemployment compensation.

 Act of October 4, 1978, P.L. 883, 65 P.S. §§410 and 412.


 Wajert, 491 Pa. at 262 n. 6, 420 A.2d at 442 n. 6.